          Case 7:17-cv-04025-JCM Document 79 Filed 09/29/20 Page 1 of 1


                                         The Law Offices of
                                Scott A. Korenbaum
                                         11 Park Place, Suite 914
                                      New York, New York 10007
                             Tel: (212) 587-0018        Fax: (212) 658-9480

                                                        September 29, 2020

BY ECF

Hon. Judith C. McCarthy
United States District Court
Southern District of New York
300 Quarropas St., Rm. 630
White Plains, NY 10601

              Re:     Thomas v. City of Yonkers, et al.
                      17 CV 4025 (JCM)

Dear Judge McCarthy:

        David Rankin and I represent Kasheem Thomas. We write to request a telephone
conference regarding the trial scheduled to begin on November 16, 2020. I have spoken with
Mr. McCormick regarding this matter. Mr. McCormick requests that any telephone conference
be held on either Thursday or Friday of this week. I note that I am unavailable Monday (October
5th) from 10-11 a.m., the afternoon of October 6th, and the morning of October 8th.

       Thank you for your attention to this request.

                                                        Respectfully submitted,



                                                        Scott A. Korenbaum

SAK:sak

cc: All Counsel (by ECF)
